             Case 3:09-cv-00750-CRB Document 255 Filed 12/07/18 Page 1 of 1



 1

 2

 3
                                     UNITED STATES DISTRICT COURT
 4
                              NORTHERN DISTRICT OF CALIFORNIA
 5

 6                                     SAN FRANCISCO DIVISION

 7   RONALD J. MCINTOSH,                               Case No. C 09-00750 CRB
 8
                       Petitioner,                     [PROPOSED] ORDER COMPELLING
 9                                                     GOVERNMENT TO PRODUCE
                v.                                     DOCUMENTS REGARDING DAVID
10                                                     YOUNGE
     ERIC H. HOLDER and ATTORNEY
11
     GENERAL OF CALIFORNIA,
12
                       Respondents.
13

14

15         Petitioner Ronald McIntosh moves for an order compelling the government to provide copies
16 of the documents produced for inspection (but not copying) to McIntosh’s counsel on July 8, 2016.

17 The government requested summary dismissal of the motion or, in the alternative, three months to

18 respond to the motion. On November 19, 2018, the Court denied the government’s request for

19 summary dismissal and granted the government 14 days to show cause why the documents should not

20 be produced. The government failed to show cause within that time period. Accordingly, the Court

21 GRANTS McIntosh’s motion and orders the government to furnish copies of the documents

22 produced to McIntosh’s defense counsel on July 8, 2016 immediately.

23         IT IS SO ORDERED.
24

25   Dated: December 7, 2018                          _________________________________
                                                      HONORABLE CHARLES R. BREYER
26                                                    United States District Judge
27

28

                                                 1                             [PROPOSED] ORDER
                                                                           Case No.: C 09-00750 CRB
